COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION

Cause number:            01-15-01025-CV
Style:                   In the Matter of J.G., Respondent
Date motion filed*:      March 1, 2016
Type of motion:          State’s First Motion to Extend Time to File Brief
Party filing motion:     Appellee
Document to be filed:    Appellee’s Brief

Is appeal accelerated?      Yes (juvenile certification).

If motion to extend time:
       Original due date:                   March 1, 2016
       Number of extensions granted:             0        Current Due Date: March 1, 2016
       Date Requested:                      30 days (March 31, 2016)

Ordered that motion is:
       Granted
             If document is to be filed, document due: March 31, 2016.
                   No further extensions of time will be granted (juvenile certification).
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually

Date: March 2, 2016




November 7, 2008 Revision